Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated January 25, 2021 is acknowledged.
Claims 1-28 are pending.
Claim 29 is cancelled.
Claims 1, 5-7, 12 and 15 are currently amended.
Claims 9, 10 and 22-28 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Claims 1-8 and 11-21 as filed on January 25, 2021 are pending and under consideration to the extent of the elected species, e.g., the species of one or more further APIs is “doxylamine succinate”.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn.
In view of the cancellation of claim 29, all previous rejections of claim 29 are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 25, 2021 was considered.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 

Claims 1-8, 11-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brox (US 4,780,316, published October 25, 1988, of record) in view of Guo et al. (WO 2017/058836, published April 6, 2017, IDS reference filed June 18, 2019) and Tanner et al. (US 6,217,902, published April 17, 2001, of record).
	Brox teaches a pharmaceutical dosage unit form comprising one or more pharmaceutically active materials dissolved or suspended in a liquid polyethylene glycol and encapsulated in a soft gelatin capsule shell, the capsule shell comprising gelatin, a plasticizer, and an embrittlement inhibiting composition comprising a mixture of sorbitol and sorbitan (title; abstract; paragraph bridging columns 2 and 3), as required by instant claims 13 and 20.  The capsule shell may further comprise coloring agents such as pigments or dyestuffs (column 2, lines 50-60), as required by instant claims 13 and 20.
The fill may further comprise suspending or dispersing agents (paragraph bridging columns 2 and 3).
	The exemplary capsules comprise from 115 to 460 mg PEG-400 (Examples 1-4).
	The exemplary capsule shells comprise 5% water, as required by instant claims 12, 13 and 20.  
	Brox does not teach a suspension volume between about 0.5 and 0.9 mL, about 300 to 400 mg acetaminophen, about 5 to 20 mg dextromethorphan HBr, about 2.5 to 10 mg phenylephrine HCl, about 1 to 10 mg antihistamine that is doxylamine succinate and about 25 to 75 mg povidone as required by claim 1.

	Brox does not teach a suspension volume between about 0.6 and 0.8 mL as required by claim 2.
	Brox does not teach about 325 mg acetaminophen as required by claims 3, 6 and 16.
	Brox does not teach about 10 mg dextromethorphan HBr as required by claims 4, 6 and 17.
	Brox does not teach about 5 mg phenylephrine HCl as required by claims 5, 6 and 18.
	Brox does not teach doxylamine succinate as required by claim 7.
	Brox does not teach about 6.25 mg doxylamine succinate as required by claim 8.
	Brox does not teach povidone K11 to K14 as required by claim 11.
	Brox does not teach about 200 mg guaifenesin as required by claim 19.
	These deficiencies are made up for in the teachings of Guo and Tanner.
	Guo teach soft gelatin capsules containing a mixture of analgesics and decongestants, expectorants, antitussives and/or antihistamines; a highly concentrated solution of the medications allows the combination to be encapsulated in a 0.2 to 1.8 mL capsule (title; abstract; page 1, lines 14-22), as required by instant claim 2.  The capsules can comprise about 10 to 60 wt% acetaminophen, about 0.3 to 3 wt% dextromethorphan HBr, 0.1 to 2 wt% phenylephrine HCl, 0 to 2 wt% doxylamine succinate, and 0 to 30 wt% guaifenesin (page 2, lines 21-27; claim as required by instant claims 7 and 8.  The capsules can comprise a matrix comprising 20 to 70 wt% of a poly(alkylene glycol) selected from poly(ethylene glycol)s such as PEG-400 and 1 to 30 wt% of a polymeric solubilizing agent selected from PVP (povidone) such as PVP K12, PVP K30 or PVP K90 (page 2, lines 16-21; page 3, lines 2-11; claim 7), as required by instant claim 11.  The fill composition of Example 4 comprises 325 mg acetaminophen, about 10 mg dextromethorphan HBr, about 5.7 mg phenylephrine HCl, and 200 mg guaifenesin (page 14, lines 5-7), as required by instant claims 3-6 and 16-19.  Regarding instant claims 5, 6 and 18 which recite about 5 mg phenylephrine HCl, although about 5.7 mg as exemplified in Example 4 is broadly and reasonably construed as about 5 mg because about permits some tolerance, the broader teachings of Guo are not limited to compositions comprising 0.4 wt% phenylephrine HCl but rather embrace amounts from 0.1 to 2 wt% which in the context of Example 4 embraces amounts as low as about 1.4 mg.  Regarding instant claim 8 which recites about 6.25 mg doxylamine succinate, because the broader teachings of Guo embrace amounts up to 2 wt%, in the context of Example 4 the compositions of Guo may comprise up to about 28 mg doxylamine succinate.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
	Tanner teach soft gelatin capsules containing particulate material (title; abstract; column 1, lines 21-24; column 3, lines 1-7).  The solid / particulate phase may comprise inter alia pharmaceutical agents; the solid phase may comprise a single agent or a mixture of different types of particles (column 3, lines 15-27).  The amount of solid phase is from about 0.5 to 70 wt% (column 4, lines 8-13; claim 5).  The liquid / suspending phase may comprise inter alia 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more pharmaceutically active materials suspended in the soft gelatin capsule dosage of Brox to comprise the mixture of Guo comprising about 10 to 60 wt% acetaminophen, about 0.3 to 3 wt% dextromethorphan HBr, 0.1 to 2 wt% phenylephrine HCl, 0 to 2 wt% doxylamine succinate, and 0 to 30 wt% guaifenesin in order to provide a combination cold medicine in a dosage which does not embrittle over time.  There would be a reasonable expectation of success because Tanner teach soft gelatin capsules may comprise up to 70 wt% of a particulate phase comprising mixtures of particles of different types of pharmaceutical agents suspended in liquids inclusive of PEG-400.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the soft gelatin capsule of Brox in view of Guo should comprise about 325 mg acetaminophen as taught by Guo because Guo teach this dosage is suitable when acetaminophen is combined with dextromethorphan and phenylephrine and optionally combined with doxylamine or/and guaifenesin for the treatment of colds.  Therefore, the combined teachings of Brox, Guo and Tanner render obvious relative and absolute amounts which overlap the instantly claimed amounts, sufficient for prima facie obviousness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the soft gelatin capsule dosage of Brox in view of Guo and Tanner to have a size of about 0.2 to 1.8 mL as taught by Guo because Guo teach such a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute suspending agents such as PVP as taught by Tanner for the suspending or dispersing agents in the fill of the soft gelatin capsule dosage of Brox because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute PVP K12 as taught by Guo for the PVP suspending or dispersing agent in the fill of the soft gelatin capsule dosage of Brox in view of Guo and Tanner because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because the PVP species exemplified by Tanner, e.g., K30 and K90, are also taught by Guo and because K12 as taught by Guo falls within the genus of PVP embraced by Tanner.  It would take nothing more than routine experimentation to determine the appropriate amount of a given suspending or dispersing agent inclusive of PVP and of PVP K12 required to suspend or disperse the particulate mixture of acetaminophen, dextromethorphan HBr, and phenylephrine HCl and optionally doxylamine succinate or/and guaifenesin in PEG for encapsulation within the soft gelatin capsule.  It is prima facie obvious to optimize such result-effective variables within prior art conditions or through routine experimentation.  Additionally and/or alternatively, Tanner exemplify an embodiment wherein the amount of PVP K90 is about one third the amount of PEG-400, therefore, the combined teachings of Brox in view of Guo and Tanner render obvious amounts of PVP of about 38 to 153 mg.  

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Brox (US 4,780,316, published October 25, 1988, of record) in view of Guo et al. (WO 2017/058836, published April 6, 2017, IDS reference filed June 18, 2019) and Tanner et al. (US 6,217,902, published April 17, 2001, of record) as applied to claims 1-8, 11-13 and 15-20 above, and further in view of Marinelli (US 4,115,315, published September 19, 1978, of record).
The teachings of Brox, Guo and Tanner have been described supra.
They do not teach pearlescent pigments as required by claims 14 and 21.
This deficiency is made up for in the teachings of Marinelli.
Marinelli teaches pearlescent capsules obtained by incorporating pearlescent particles (pigments) in the capsule walls; pearlescent capsules have a unique and superior appearance and contribute greatly to the aesthetics of any material (title; abstract; column 1, lines 58-64; column 2, lines 4-7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute pearlescent particles as taught by Marinelli for the coloring agents in the capsule shell of Brox because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  One would have 

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.

	Applicant states the claims are patentable over the applied references because there is no motivation to combine the disparate teachings.
	This is not found persuasive because Applicant has not addressed the motivations articulated in the Office Action.

	Applicant states Guo cannot make up for the deficiencies of Brox because Guo is directed to an entirely different system than Brox because Guo requires a solubilizing system and there is no motivation to change the solubilizing strategy of Guo.  Applicant concludes it is improper to ignore the limiting disclosure of Guo and the rejection is legally inappropriate.
	This is not found persuasive because the Office Action does not articulate a motivation to change the solubilizing strategy of Guo.  To the contrary, the Office Action articulates a motivation to modify the actives of Brox.  Notably, the actives of Brox may be dissolved or suspended as set forth in the Office Action.  And as evidenced by Tanner, PEGs and PVPs are art recognized suspension agents for suspended drugs within capsules.
	Therefore, the rejections over Brox are properly maintained and made again.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633